DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 2, line 1, the cited claim limitations of “… is greater than …..” render claim 1 unclear and indefinite. Examiner is unclear in which perspectives (acoustical characteristics (volume, energy etc.), physical parameters (dimensions etc.) or something else) the first sound passage “greater than” in reference to the second sound passage. As for claim 3, line 2, the cited claim limitations of “… at the other end portion ….” render claim 3 unclear and indefinite. The cited claim limitation of “the other end portion” lacks antecedent basis.


Allowable Subject Matter
4.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2021/0250672 A1).
Claim 1. A portable sound device (Fig.2 and ¶0054, device 200 with housing) comprising: a housing including an audio passage protruded toward one side (Fig.3 and ¶0063, acoustic inner path 252), having an opened end portion (Fig.3); a partition dividing (Fig.3 and ¶0055, partition wall 225) the audio passage into a first audio passage (Fig.3 and ¶0055, acoustic conduit 223) and a second audio passage (Fig.3, 
Claim 2. The portable sound device of claim 1, wherein the first sound passage is greater than the second sound passage (Fig.3 and 4A). 
Claim 3. The portable sound device of claim 1, further comprising an audio bracket coupled with at least one of the audio output module (Fig.5 and ¶0079, structure separate mounting space 227 (Fig.5, which shows mounting for speaker module 230)) and the inner microphone and located at the other end portion of the audio passage. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2021/0250672 A1) in view of Oosugi et al. (US 2021/0392445 A1).
Claim 9, Han teaches an earphone with an internal microphone and speaker.
Han does not teach further comprising at least one outer microphone located at the other side of the housing, wherein the controller distinguishes a user's voice from external noise by using a difference between sound collected in the inner microphone and sound collected in the outer microphone.
Oosugi teaches at least one outer microphone located at the other side of the housing, wherein the controller distinguishes a user's voice from external noise by using a difference between sound collected in the inner microphone and sound collected in the outer microphone (Oosugi, Fig.2A and 2B; ¶0053, external microphone 202 acquires external noise; ¶0054, internal microphone 201 captures voice of user; ¶0061, voice processer with adder 220 subtract noise from signal 212 an output voice signal). The motivation to combine Oosugi ‘s voice processing with Han’s earphone is for to generate a high-quality main voice signal by performing both noise cancellation and echo cancellation (Oosugi, ¶0033).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to configure in where further comprising at least one outer microphone located at the other side of the housing, wherein the controller distinguishes a user's voice from external noise by using a difference between sound collected in the inner microphone and sound collected in the outer microphone as taught by Oosugi in Han for generate a high-quality main voice signal by performing both noise cancellation and echo cancellation.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 10, 2022
/SIMON KING/Primary Examiner, Art Unit 2653